Judgment, Supreme Court, Bronx County (Caesar D. Cirigliano, J.), rendered May 20, 2003, convicting defendant, after a jury trial, of attempted rape in the first degree, and sentencing him to a term of five years, unanimously affirmed.
The challenged portions of the People’s summation generally constituted fair comment on the evidence and on reasonable inferences to be drawn therefrom, made in response to defense arguments, and the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). To the extent the summation contained any questionable remarks, the court’s curative actions were sufficient to prevent any prejudice.
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal. *350Concur—Mazzarelli, J.P., Marlow, Sullivan, Ellerin and Catterson, JJ.